Exhibit 10.2

FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

CALIFORNIA DEPARTMENT OF FINANCIAL INSTITUTIONS

SAN FRANCISCO, CALIFORNIA

 

 

 

 

 

 

 

 

 

)

 

 

In the Matter of

)

 

 

 

)

 

ORDER TO CEASE AND DESIST

TAMALPAIS BANK

)

 

 

SAN RAFAEL, CALIFORNIA

)

 

FDIC-09-363b

 

)

 

 

(INSURED STATE NONMEMBER BANK)

)

 

 

 

)

 

 

 

 

 

 

          Tamalpais Bank, San Rafael, California (“Bank”), having been advised
of its right to a NOTICE OF CHARGES AND OF HEARING detailing the unsafe or
unsound banking practices alleged to have been committed by the Bank and of its
right to a hearing on the alleged charges under section 8(b)(1) of the Federal
Deposit Insurance Act (“Act”), 12 U.S.C. § 1818(b)(1), and Section 1912 of the
California Financial Code, and having waived those rights, entered into a
STIPULATION AND CONSENT TO THE ISSUANCE OF AN ORDER TO CEASE AND DESIST
(“CONSENT AGREEMENT”) with counsel for the Federal Deposit Insurance Corporation
(“FDIC”), and with counsel for the California Department of Financial
Institutions (“CDFI”), dated September 14, 2009, whereby solely for the purpose
of this proceeding and without admitting or denying the alleged charges of
unsafe or unsound banking practices and violations of law and/or regulations,
the Bank consented to the issuance of an ORDER TO CEASE AND DESIST (“ORDER”) by
the FDIC and the CDFI.

          The FDIC and the CDFI considered the matter and determined that they
had reason to believe that the Bank had engaged in unsafe or unsound banking
practices. The FDIC and the CDFI, therefore, accepted the CONSENT AGREEMENT and
issued the following:

--------------------------------------------------------------------------------



- 2 -

ORDER TO CEASE AND DESIST

          IT IS HEREBY ORDERED, that the Bank, its institution-affiliated
parties, as that term is defined in section 3(u) of the Act, 12 U.S.C. §
1813(u), and its successors and assigns, cease and desist from the following
unsafe and unsound banking practices, as more fully set forth in the FDIC Report
of Examination dated May 11, 2009 (“ROE”):

          (a)     operating with management whose policies and practices are
detrimental to the Bank and jeopardize the safety of its deposits;

          (b)     operating with a board of directors whose supervision and
direction to management is inadequate;

          (c)     operating with inadequate capital in relation to the kind and
quality of assets held by the Bank;

          (d)     operating with an inadequate loan valuation reserve;

          (e)     operating with a large volume of poor quality loans;

          (f)     engaging in unsatisfactory lending and collection practices;
and

          (g)     operating with inadequate provisions for liquidity.

          IT IS FURTHER ORDERED, that the Bank, its institution-affiliated
parties, and its successors and assigns, take affirmative action as follows:

          1.     The Bank shall have and retain qualified management.

                  (a)     Each member of management shall have qualifications
and experience commensurate with his or her duties and responsibilities at the
Bank. Management shall include the following: (i) a chief executive officer with
proven ability in managing a bank of comparable size, and experience in
upgrading a low quality loan portfolio, improving earnings, and other matters
needing particular attention; (ii) a chief financial officer with proven ability
in all aspects of financial management; and (iii) a chief credit officer with
significant appropriate lending, collection, and loan supervision experience and
experience in upgrading a low quality loan portfolio. Each member of management
shall be provided appropriate written authority from the Bank’s Board to
implement the provisions of this ORDER.

--------------------------------------------------------------------------------



- 3 -

                  (b)     The qualifications of management shall be assessed on
its ability to:

                            (i)     comply with the requirements of this ORDER;

                            (ii)    operate the Bank in a safe and sound manner;

                            (iii)   comply with applicable laws and regulations;
and

                            (iv)    restore all aspects of the Bank to a safe
and sound condition,

including asset quality, capital adequacy, earnings, management effectiveness,
liquidity, and sensitivity to market risk.

                  (c)     During the life of this ORDER, the Bank shall notify
the Regional Director of the FDIC’s San Francisco Regional Office (“Regional
Director”) and the Commissioner of the California Department of Financial
Institutions (“Commissioner”) in writing when it proposes to add any individual
to the Bank’s Board or employ any individual as a senior executive officer. The
notification must be received at least 30 days before such addition or
employment is intended to become effective and should include a description of
the background and experience of the individual or individuals to be added or
employed.

                  (d)     Within 90 days after the effective date of this ORDER,
the Bank’s Board shall obtain an independent study of the management and
personnel structure of the Bank to determine whether additional personnel are
needed for the safe and profitable operation of the Bank. Such a study shall
include, at a minimum, a review of the duties, responsibilities, qualifications,
and remuneration of the Bank’s officers. The Bank shall formulate and a plan to
implement the recommendations of the study. The plan shall be acceptable to the
Regional Director and the Commissioner as determined at subsequent examinations
and/or visitations.

--------------------------------------------------------------------------------



- 4 -

          2.     (a)     The Bank’s Board shall increase its participation in
the affairs of the Bank, assuming full responsibility for the approval of sound
policies and objectives and for the supervision of all of the Bank’s activities,
consistent with the role and expertise commonly expected for directors of banks
of comparable size. The Bank’s Board minutes shall document these reviews and
approvals, including the names of any dissenting directors.

          3.     (a)     By December 31, 2009, the Bank shall increase and
thereafter maintain Tier 1 capital in such an amount as to equal or exceed 9
percent of the Bank’s total assets; and increase and thereafter maintain its
total risk-based capital ratio in such an amount as to equal or exceed 12
percent.

                  (b)     Within 60 days from the effective date of this ORDER,
the Bank shall develop and adopt a written capital plan to meet and thereafter
maintain the minimum requirements in Paragraph 3(a) with due consideration to
the ongoing condition of the Bank. The plan shall be in a form and manner
acceptable to the Regional Director and the Commissioner. The capital plan must
include a contingency plan in the event the Bank, (i) fails to maintain the
minimum capital ratios required by subparagraph 3(a); (ii) fails to submit an
acceptable capital plan as required by this subparagraph; or (iii) fails to
implement or adhere to a capital plan to which the Regional Director and the
Commissioner have taken no written objection pursuant to this subparagraph. The
contingency plan shall include a plan to sell or merge the Bank. The Bank shall
implement the contingency plan upon written notice from the Regional Director
and the Commissioner.

                  (c)     The level of Tier 1 capital to be maintained during
the life of this ORDER pursuant to Subparagraph 3(a) shall be in addition to a
fully funded allowance for loan and lease losses, the adequacy of which shall be
satisfactory to the Regional Director and the Commissioner as determined at
subsequent examinations and/or visitations.

--------------------------------------------------------------------------------



- 5 -

                  (d)     Any increase in Tier 1 capital necessary to meet the
requirements of Paragraph 3 of this ORDER may be accomplished by the following:

                            (i)     the sale of common stock; or

                            (ii)    any other means acceptable to the Regional
Director and the Commissioner.

Any increase in Tier 1 capital necessary to meet the requirements of Paragraph 3
of this ORDER may not be accomplished through a deduction from the Bank’s
allowance for loan and lease losses.

                  (e)     For the purposes of this ORDER, the terms “Tier 1
capital”, “total risk-based capital”, and “total assets” shall have, the
meanings ascribed to them in Part 325 of the FDIC’s Rules and Regulations, 12
C.F.R. §§ 325.2(v) and 325.2(x).

          4.     (a)     Effective immediately from the date of this ORDER, the
Bank shall thereafter maintain a fully funded allowance for loan and lease
losses.

                  (b)     The appropriateness of the allowance shall be
determined after the charge-off of loans or other items classified “Loss”. The
allowance shall be reviewed at least once each calendar quarter. Said review
shall be completed in order that the findings may be properly reported in the
quarterly Reports of Condition and Income. The review shall focus on the results
of the Bank’s internal loan review, loan loss experience, trends of delinquent
and non-accrual loans, an estimate of potential loss exposure of significant
credits, concentrations of credit, and present and prospective economic
conditions. A deficiency in the allowance shall be remedied in the calendar
quarter it is discovered, prior to submitting the Report of Condition, by a
charge to current operating earnings. The minutes of the Bank’s Board meeting at
which such review is undertaken shall indicate the results of the review. Upon
completion of the review, the Bank shall increase and maintain its allowance for
loan and lease losses consistent with the findings of the review. The Bank’s
allowance shall be satisfactory to the Regional Director and the Commissioner as
determined at subsequent examinations and/or visitations.

--------------------------------------------------------------------------------



- 6 -

          5.     (a)      Effective immediately from the date of this ORDER, the
Bank shall eliminate from its books, by charge-off or collection, all assets
classified “Loss” in the ROE that have not been previously collected or charged
off. Elimination of these assets through proceeds of other loans made by the
Bank is not considered collection for the purpose of this paragraph.

                  (b)     Within 180 days from the effective date of this ORDER,
the Bank shall have reduced the assets classified “Substandard” in the ROE that
have not previously been charged off to not more than 100 percent of capital.

                  (c)     Within 270 days from the effective date of this ORDER,
the Bank shall have reduced the assets classified as “Substandard” in the ROE
that have not previously been charged off to not more than 50 percent of
capital.

                  (d)     The requirements of Subparagraphs 5(a), 5(b), and 5(c)
of this ORDER are not to be construed as standards for future operations and, in
addition to the foregoing, the Bank shall eventually reduce the total of all
adversely classified assets. Reduction of these assets through proceeds of other
loans made by the Bank is not considered collection for the purpose of this
paragraph. As used in Subparagraphs 5(b), 5(c), and 5(d) the word “reduce”
means:

                            (i)     to collect;

                            (ii)    to charge-off; or

                            (iii)   to sufficiently improve the quality of
assets adversely classified to warrant removing any adverse classification, as
determined by the FDIC and the Commissioner.

                  (e)     Within 60 days from the effective date of this ORDER,
the Bank shall develop written asset disposition plans for each classified asset
greater than $1,000,000. The plans shall be reviewed and approved by the Bank’s
Board and acceptable to the Regional Director and the Commissioner as determined
at subsequent examinations and/or visitations.

--------------------------------------------------------------------------------



- 7 -

          6.     (a)     Beginning with the effective date of this ORDER, the
Bank shall not extend, directly or indirectly, any additional credit to, or for
the benefit of, any borrower who has a loan or other extension of credit from
the Bank that has been charged off or classified, in whole or in part, “Loss”
and is uncollected. Subparagraph 6(a) of this ORDER shall not prohibit the Bank
from renewing or extending the maturity of any credit in accordance with the
Financial Accounting Standards Board Statement Number 15 (“FASB 15”).

                  (b)     Beginning with the effective date of this ORDER, the
Bank shall not extend, directly or indirectly, any additional credit to, or for
the benefit of, any borrower who has a loan or other extension of credit from
the Bank in excess of $500,000 that has been classified, in whole or part,
“Substandard” or “Doubtful” without the prior approval of a majority of the
Bank’s Board or the loan committee of the Bank.

                  (c)     The loan committee or Bank’s Board shall not approve
any extension of credit, or additional credit to a borrower in Paragraphs (b)
above without first collecting in cash all past due interest.

          7.     (a)     Within 60 days from the effective date of this ORDER,
the Bank shall revise, adopt, and implement written lending and collection
policies to provide effective guidance and control over the Bank’s lending
function, which policies shall include specific guidelines for placing loans on
a non-accrual basis. The Bank shall obtain adequate and current documentation
for all loans in the Bank’s loan portfolio. In addition, the Board’s loan
approval process shall be enhanced to expand the participation of the Board of
Directors. Such policies, standards, and their implementation shall be in a form
and manner acceptable to the Regional Director and the Commissioner as
determined at subsequent examinations and/or visitations.

--------------------------------------------------------------------------------



- 8 -

                  (b)     The Bank’s loan policy shall be revised and enhanced
to: (i) have clear and measurable underwriting standards which include but are
not limited to loan-to-value limits, cash flow, and debt service coverage
minimums; (ii) have complete loan documentation including current and ongoing
borrower financial statements; (iii) prohibit concentrations of credit to any
borrower or borrower’s related interest; (iv) specify the circumstances and
conditions under which updated real estate appraisals will be obtained; (v)
improve internal loan grading and ongoing credit monitoring; (vi) develop
specific action plans on all loans in excess of $500,000 which are on the “watch
list, including monthly reporting to the Board; and (vii) provide monthly
monitoring of compliance with the revised and enhanced loan policy to the Board
which shall be reflected in the minutes of the Board. Such revised and enhanced
polices and their implementation shall be in a form and manner acceptable to the
Regional Director and the Commissioner as determined at subsequent examinations
and/or visitations.

          8.     Within 90 days from the effective date of this ORDER, the Bank
shall develop a written plan, approved by its Board and acceptable to the
Regional Director and the Commissioner for systematically reducing the amount of
loans or other extensions of credit advanced, directly or indirectly, to or for
the benefit of, any borrowers in the “Commercial Real Estate Loans”
Concentrations, as more fully set forth in the ROE. No new loans or other
extensions of credit shall be granted to or for the benefit of, any borrower in
the “Commercial Real Estate Loans” Concentrations with the exception of loans or
extensions of credit to individuals which are for first lien single family
residential real estate financing or for household, family, or other consumer
expenditures and which have received the prior written approval of the Bank’s
Board as reflected in its recorded minutes and are otherwise in conformance with
all laws and regulations.

--------------------------------------------------------------------------------



- 9 -

           9.     Within 60 days from the effective date of this ORDER, the Bank
shall eliminate and/or correct all violations of law, as more fully set forth in
the ROE. In addition, the Bank shall take all necessary steps to ensure future
compliance with all applicable laws and regulations.

          10.     Within 60 days from the effective date of this ORDER, the Bank
shall develop or revise, adopt, and implement a written liquidity and funds
management policy. Such policy and its implementation shall be in a form and
manner acceptable to the Regional Director and the Commissioner as determined at
subsequent examinations and/or visitation.

          11.     (a)     During the life of this ORDER, the Bank shall not
accept, renew or roll over any brokered deposits unless it has applied for and
been granted a waiver of this prohibition by the FDIC in accordance with the
provisions of section 337.6 of the FDIC’s Rules and Regulations 12 C.F.R. §
337.6.

                    (b)     Within 10 days of the effective date of this ORDER,
the Bank shall submit to the Regional Director and the Commissioner a written
plan for eliminating its reliance on brokered deposits. The plan should contain
details as to the current composition of brokered deposits by maturity and
explain the means by which such deposits will be paid or rolled over. For
purposes of this ORDER, brokered deposits are defined as described in section
337.6(a)(2) of the FDIC’s Rules and Regulations to include any deposits funded
by third party agents or nominees for depositors, including deposits managed by
a trustee or custodian when each individual beneficial interest is entitled to
or asserts a right to federal deposit insurance.

          12.     The Bank shall not pay cash dividends without the prior
written consent of the Regional Director and the Commissioner.

          13.     The Bank shall not engage in any expansionary activities,
including opening any branches, without the prior written consent of the
Regional Director and the Commissioner.

--------------------------------------------------------------------------------



- 10 -

          14.     The Bank shall notify the Regional Director and the
Commissioner in advance of making any public announcement or notification.

          15.     Within 30 days of the end of the first quarter, following the
effective date of this ORDER, and within 30 days of the end of each quarter
thereafter, the Bank shall furnish written progress reports to the Regional
Director and the Commissioner detailing the form and manner of any actions taken
to secure compliance with this ORDER and the results thereof. Such reports may
be discontinued when the corrections required by this ORDER have been
accomplished and the Regional Director and the Commissioner have released the
Bank in writing from making further reports.

          This ORDER will become effective upon its issuance by the FDIC and the
CDFI. The provisions of this ORDER shall remain effective and enforceable except
to the extent that, and until such time as, any provisions of this ORDER shall
have been modified, terminated, suspended, or set aside by the FDIC and the
CDFI.

          Pursuant to delegated authority.

          Dated at San Francisco, California, this 15th day of September, 2009.

 

 

 

 

 

-s- J. George Doerr [img001.jpg]

 

 

 

 

 

J. George Doerr
Deputy Regional Director
Risk Management
Division of Supervision and Consumer Protection
San Francisco Region
Federal Deposit Insurance Corporation

 

 

 

 

By

-s- William S. Haraf [img002.jpg]

 

 

 

 

 

William S. Haraf

 

 

Commissioner

 

 

California Department of Financial Institutions


--------------------------------------------------------------------------------